Order filed, April 12, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NOS. 14-16-00062-CR
                                    14-16-00063-CR
                                    14-16-00064-CR
                                 ____________

                  DAVID DOUGLAS JENNINGS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 339th District Court
                            Harris County, Texas
               Trial Court Cause No. 1416230, 1416231, 1403756


                                     ORDER

      The reporter’s record in this case was due February 15, 2016. See Tex. R.
App. P. 35.1. On February 23, 2016, this court ordered the court reporter to file
the record within 30 days. The record has not been filed with the court. Because
the reporter’s record has not been filed timely, we issue the following order.
      We order Pamela Knobloch, the official court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Pamela Knobloch does not timely file the record as
ordered, we will issue an order directing the trial court to conduct a hearing to
determine the reason for the failure to file the record.



                                    PER CURIAM